                         Case 2:19-cv-00048-JM Document 2 Filed 04/24/19 Page 1 of 5
~-

                                                                          .
                        · IN THE CIRCUIT COURT OF CROSS COUNTY, ARKANSAS
                                            C.IVIL DIVISION


       BULL MOTOR COMPANY                                                                            PLAINTIFF

      ·vs.                                    NO.   \(\~\l-\'a-\7,·-l
                                                       . .
                                                                                            .    .
      ACADIA INSURANCJ: COIYIPANY                                                           DEFENDANT
                                                  .... ·: ..·
                                                COMPY\INJ
                                          JURISQICJIQN-~Np. yENUE
                                                               ~                  .
      1•          The Circuit Court of Cross County, Ar~ansas, has jurisdiction of this case

                  because Plaintiff is seeking damages against ~he Defendants in this civil
                                                      ..
                  proceeding, t~ereby giving·this Cou~ iurisdic'tjQn·under Ark. Code Ann.

                  § 16-13-20·1.       ·

     · 2.       ;},he ·venue for this action is in Cr?ss County, Arkansas, pursuant to the
                .,,..                               '

            ·    provisions of Ark. Code Ann. §. 16- 60-101(a)(1).
                                                      . .

                                                    PARTIES                                      .    .
      3..        Plaintiff is Bull.Motor Compal'ly.,_wbose..addressJs. 7.29.Higb.w.av,·.6.4-W.est,
                                                                                      .
                                                                   .. .
                 Wynne, AR 72396.

     4.          Defendant, Acadia lm~urance Company, is a corporation registered in the
                                                        . ..       .          .             ·.
                 state of Arkansas whose address 'is One Acadia Commons, Westbrook,

                ME 04098... 5010. The regist4'red agent for service of process is The


                                                                                      CLERK AND   is~.
                                                                                      FILED • RHONDA SULLIVAN
                                                                                                          RDER

                                                                                            AUG1·'1ofa
                                                                                          3~
            Case 2:19-cv-00048-JM Document 2 Filed 04/24/19 Page 2 of 5



           Corporation Company, at 124 W. Capitol Avenue, Ste 1900, Little Rock,

           AR 72201-3736.

5.         P.laintiff h~d a_policy of insurance _with the Defendant at all times relevant
                                    .
          to the issues in this case.                                                   ..
                                "
                                                       FACTS
6. . Defend,nt ls'sued a pqlicy io Plaintiff 'tor th'e period of Octob~r 11,
                        .      '·
                                                      ...
          2016 to October 11, 2017. .
                  .                               .
                                                                .       .
7.        Thi~ _policy was active and in· effect on and around March 28, 2017; ·

          the day that an unknown fraudster used a stolen identity to finance the
                                          .
          purchase of
                   . a vehicle fr:om Plaintiff.
                                      .
                            .
8. · The loan was made-by·u.s. ~ank pursuant to the agreement between

          U~S. Bank and Pla,ntiff .known·~s "Direct Loan Dealer Agreement" •
      .                                                         ;
                                                                    .       .   '   .
9.        The .fraud was dJscovered by U.S. Bank aftes: the bank received zero

          payments. on the loan and contacted tile alleged purchaser.

10.       The true· ide.ntity of the purchaser is still unknown, but the vehicle was ·
                      ...............................
          recovered from a subsequent purchaser.

11.       U.S. Bank demanded that
                               .. Plaintiff return the purchase money and, in
          exchange, the bank_ would return the vehicle.

12.       Plaintiff refused to return the money, and U.S. Bank filed.suit in US
                                                            .
          District Court for the Eastern District of Arkansas.

                                                            -2-
                       Case 2:19-cv-00048-JM Document 2 Filed 04/24/19 Page 3 of 5
,,

          1·3.       Plaintiff experienced a loss when the vQhicle was wrongfully taken by

                     fraudul~nt means, amounting to fraudulent conversion •
                        .
          14. . This c9nversion is a covered loss under the Defendant's policy.

                     Attac~ed hereto is a copy of the policy issued by Defendant•.

                                                      COUNTI

          15:        As. a cause ~f ·actiOI'} and ground       for relief, .Plairiiif{alleges)tie factual
                                                                                             ..
                     matt;r~ described in _paragraphs number 1 through 14, ~nclusive,. as a

                     part of .this co1.1nt.

          16.        Plaintiff ;contends there was a breach of contr•c:t by the Defendant

                 . ari~ing, from tbe fac~s in this cas~ because there is, i,:a fact, coverage

     ..   .          by .the Defendant to the Plaintiff for the allegations .in the co·mplaint
                       .                        ..      .                         . .
                     fi'led in the. underlying .C!ISe i~ the   us District ~ourt for.the Eastern
                                                                                     \   .
                     District of Arkansas.·

                     17•.   Plaintiff asks for appropriate relief for a breac~ of contract

      including, but not li,;.ited to, .a finding. that th"e Defendant breached the

      insurance contract with the Plaintiff and awarding attorneys' fees and
                 .              .
      directing the Defendant to not only provide an attorney for the Defendant
                                                                           . in
      the unde'rlying litigation but to provide coverage to the Plaintiff. for the

      judgment, if any; that maybe rendered in the underlying action.
             Case 2:19-cv-00048-JM Document 2 Filed 04/24/19 Page 4 of 5
••




            18.    As a cause of action and ground for relief, Plaintiff alleges the

      factual matters described in paragraphs number ~ through 17., inclusive, as a

      part of this count.

          · 19.   Plaintiff
                    .       asks .for   a-finding b.y the Court, by way of a Declaratory
     Judgment action, that the Defenc.1anf tias- a duty fo-_provii:ie an attprney and

     to provide coverage and/or indemnitv. ben!3fits under the terms of the
                              .                       .     .
     contract for the judgment, if any, that may be rendered in the underlying

     case in the US District Court for the Eastern District of Arkansas. This is a

     request for a Declaratory Judgment against tf:le Defendant under these

     circumstances.

                                        BELIEF REQU~STED
           20.    Plaintiff asks for a finding that there was a breach of contract, a
I
                                           ..
     finding that the Defendant has a duty to provide co4nsel and· pay ~he

     expenses of the defense of the case together- with paying the judgment, if
                                  .
     any, that may· be rendered against the Plaintiff in the underlying case

     together with an award of attorneys' fees and expenses.

           21 •   Plaintiff alleges that the total amount involved in this controversy

     is less than $75.,000.00 so as to defeat any Federal Court jurisdiction under

     these circumstances.

                                                -4-
.,          Case 2:19-cv-00048-JM Document 2 Filed 04/24/19 Page 5 of 5



                                      JURY DEMAND
           22.   Plaintiff,
                  .   . pursuant to Rule 38 of the Arkansas Rules of. Civil.
     Procequre, demands a jury trial on all factual _issue.s.


                                    BULL MOTOR COMPANY, PLA

                             ..     By:,___~......,..~i:....&oc.---,,~--_.;...---
                                           ~VI. A·:A'tJD-GES
                                            .Attorney ~t Law
                                            ~•~t~e Place       .
                                           ·.2.12 -Center Street, Fifth Flc;jor
                                       1
                                            Llttl~- Rock, Arkansas 12io1-2429
                                            Arkansas Bar No. 65021·
                                            Telephon~: 1601) 374-2400              ..
                                            FacslmH•: (501 f 374:""8926
                                            E-Mail:       david§lbodoiilaw.com
                                            Website: · www.tiog1gesla¥f ;com·· ·

                                             ..




                                            -5-
